Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-3, 4-5, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) in view of Bodewes ( US20140225369A1) and Falk( US 20130241297 A1)
With regard to claim 1, Underwood teaches an electric circuit connectable between a power grid ( e.g., 99, Fig. 4) and one or more power sources ( e.g., 15, Fig. 4) or one or more loads , the electric circuit comprising: a main power converter ( e.g., 70, Fig. 4) including a DC/AC power converter ( see [0042] 70 transforms the DC voltage on the DC link into a three-phase AC waveform)  having first main terminals ( terminals of 70 connects to 60, Fig. 1)  connectable to the one or more power sources ( e.g., 15, Fig. 4) ( e.g., 70 connects to 15 through 60, Fig. 4) or the one or more loads and second main terminals ( terminal of 70 connects to 72, Fig. 4) , the main power converter ( e.g., 70, Fig. 4) being associated with one or more electrical components ( e.g., 200, Fig. 4, see [0045] 200 controls 70) including a controller ( e.g., 200, Fig. 4) configured to control the main power converter ( e.g., 70, Fig. 4);
a main transformer ( 74, Fig. 4) , the input of the main transformer (e.g., the terminal of 74 connected to the 72, Fig. 4, see [0114] teaches that 74 steps up the output voltage of 72, 
 Underwood does not explicitly  teach the main transformer having a primary winding and a secondary winding, the primary winding being connected to the second main terminals of the main power converter, a main switchgear connected to the secondary winding of the main transformer; an auxiliary transformer having a primary winding connectable to the power grid, and a secondary winding connected to the controller. operation power supply is switched  wherein a contact at the one or more power source is open and  operating normally is during daylight hours,  during night, power supply is switched wherein a contactor at the one or more 
However, Bodewes teaches the main transformer  ( e.g., 107, Fig. 1) having a main primary winding ( winding of 107 connected to 105, Fig. 1) and a main secondary winding ( winding of 107 connected to 108, Fig. 1), the main primary winding ( winding of 107 connected to 105, Fig. 1) being connected to the second main terminals of the main power converter ( e.g., 105, Fig. 1); a main switchgear ( e.g., 108, Fig. 1)  connected to the main secondary winding( winding of 107 connected to 108, Fig. 1 )of the main transformer and connectable to the power grid ( e.g., 112, Fig. 1); and an auxiliary transformer ( e.g., 122, Fig. 1) having an auxiliary primary winding connected directly ( Underwood teaches the input of the auxiliary transformer 82 directly connected to the grid as discussed above, and the input of auxiliary primary winding is the  auxiliary primary winding of 122 shown in Fig. 1 of Bodewes) winding to the power grid ( e.g., 112, Fig. 1) in parallel with the main switchgear  ( e.g., 108, Fig. 1) and an auxiliary secondary winding ( winding of 122 connected to 120, Fig. 1) connected to the controller ( winding of 122 connected through 120 to 116, Fig. 1). 
To clarify, Underwood teaches main power converter, main transformer, main switchgear, and auxiliary transformer and the connection between them,  Underwood just does not explicitly teach each of main transformer and auxiliary transformer includes a primary winding and a secondary winding. Bodewes teaches the main transformer and auxiliary transformer with the primary winding and secondary winding and similar connections. And it is well known in the art that the transformer includes primary winding and secondary winding.
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric circuit of Underwood, to configure the main transformer to have a main primary winding and a main secondary winding, the main primary winding being connected to the second main terminals of the main power 
The combination of Underwood and Bodewes does not teach operating normally during daylight hours,  during night power supply is switched wherein a contactor at the one or more power sources is open and the auxiliary transformer is supply power from the power grid to the one or more electronic components and to the one or more loads ( but the combination does teach operating normally, power is transmitted from one or more power source to one or more components via the main power converter, and outsides the normal mode, and the auxiliary transformer is supply power from the power grid to the one or more electronic components and to the one or more loads.)
However, Falk teaches operating normally during daylight hours ( see [0033] during normal mode, PV  produce sufficient power because solar radiation is adequate. Solar radiation is at day time) ,  during night(during night [0036]), power supply is switched wherein a contactor ( 12a, b, c, Fig. 1) at the one or more power sources ( e.g., 11, Fig. 1) is open( see [0036] and the auxiliary transformer ( e.g., 25b, Fig. 1) is supply power from the power grid ( e.g., 41, Fig. 1) to the one or more electronic components ( e.g., 28, Fig. 1, [0045] 28 can be a step-up controller) and to one or more load ( e.g., 26, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric circuit of Underwood and Bodewes , to operate normally during daylight hours,  during night power supply is switched wherein a contactor at the one or more power sources is open and the auxiliary transformer is supply power from the power grid to the one or more electronic components,  as taught by  Falk, 
With regard to claim 2, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 1, Underwood further teaches wherein the main power converter ( e.g., 70, Fig. 4) including a plurality of controllable semiconductor switches( IGBT switches 71 located within the main inverter 70, see, Fig. 6(a), [0113])  wherein the first main terminals of the DC/AC power converter  ( e.g., 70, Fig. 4) are DC terminals  ( terminals of 70 that connects to 60, Fig. 4) that are connectable to the one or more power sources ( e.g., 15, Fig. 4) or the one or more loads by means of a DC link ( e.g., 61, 62, Fig. 4) , and wherein the second main terminals of the DC/AC power converter  ( e.g., 70, Fig. 4)are AC terminals that are connectable to the power grid ( e.g., 99, Fig. 4) by means of the main transformer ( e.g., 74, Fig. 4)  and the main switchgear ( e.g., K1, Fig.4 ).
With regard to claim 3, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 2, Falk further teaches the DC link includes a DC contactor ( e.g., 12a, Fig. 1) operable to selectively isolate the one or more power sources ( e.g., 11a, Fig. 1) or the one or more loads from the DC link.
With regard to claim 4, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 2, Underwood further teaches wherein the DC link includes one or more capacitors( e.g., 62, Fig. 4) .
With regard to claim 5, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 2, Underwood further teaches further comprising a pre-charge circuit  ( e.g., 78, Fig. 4)connected between the DC link ( e.g., 61, 62, Fig. 4) and the secondary winding of the auxiliary transformer ( e.g., the output terminal of 82, Fig. 4).
With regard to claim 12, the combination of Underwood, Bodewes and Falk all the limitations of claim 1 ,Underwood further teaches wherein the main transformer( 74, Fig.  4) is a step-up transformer ( e.g., [0114] the voltage is stepped up by the transformer) with a first voltage on the main primary winding-side ( input to the 74, Fig. 4, Bodewes teaches that input of transformer is connected to the primary winding) and a second voltage higher than the first voltage on the main secondary winding ( output of 74, Fig. 4, since the 74 is a stepped-up transformer, the input voltage is lower than the output voltage) 
With regard to claim  13, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 1, Underwood further comprising one or more filters ( e.g., 72, Fig. 4).
With regard to claim 15, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 1, Underwood further teaches a power system comprising:
The one or more power sources ( e.g., 15, Fig. 4) or the one or more loads;
the power grid ( e.g., 99, Fig. 4); and , wherein the first main terminals of the main power converter ( e.g., 70, Fig. 4) are connected to the one or more power sources ( e.g., 15, Fig. 4)or the one or more loads, the main switchgear ( e.g., K1, Fig. 4) is connected to the power grid ( e.g., 99, Fig. 4), and the auxiliary primary winding of ( see the input of 82, and Bodewes teaches that the input terminal is connected to the auxiliary primary winding) the auxiliary transformer is connected to the power grid  ( e.g., 99, Fig. 4) in parallel with the main switchgear ( e.g., K1, Fig. 4).
With regard to claim 16, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 15, Underwood further teaches a method of operating the power system, the method comprising:
with the main switchgear open ( e.g., the open contactor state 550 opens the K1, [0078]) , supplying power from the power grid ( e.g., 99, Fig. 4) to the one or more electrical components .


3. Claims 6, 8, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1)
 in further view of Eckardt ( US20040004404).
With regard to claim 6, the combination of Underwood, Bodewes and Falk teaches all the limitations of claim 5, but not  the pre-charge circuit includes a pre-charge power converter.
However, Eckardt teaches the pre-charge circuit includes a pre-charge power converter ( e.g., 20, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 5, to configure the pre-charge circuit to include a pre-charge power converter, as taught by Eckardt, in order to convert AC power into DC power to pre-charge the DC link to a predetermined voltage, remove high inrush currents from power source and also overcurrent in load, and improve the safety and performance of the system.
With regard to claim 8, the combination of Underwood, Bodewes , Falk teaches and Eckardt teaches all the limitations of claim 6. Eckardt further teaches the pre-charge power converter is a passive rectifier ( e.g., 20 is diode rectifier, Fig. 7).
With regard to claim 10, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 5, but not the pre-charge circuit includes a resistor.
	However, Eckardt teaches the pre-charge circuit includes a resistor ( e.g., 52, Fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 5, to configure the pre-

4. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1) in further view of Schnetzka ( US 20060196203).
With regard to claim 6, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 5, but not  the pre-charge circuit includes a pre-charge power converter.
However, Schnetzka   teaches the pre-charge circuit includes a pre-charge power converter ( e.g., 202, Fig. 4a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 5, to configure the pre-charge circuit to include a pre-charge power converter, as taught by  Schnetzka, in order to convert AC power into DC power to pre-charge the DC link to a predetermined voltage, remove high inrush currents from power source and also overcurrent in load, and improve the safety and performance of the system.
With regard to claim 7, the combination of Underwood, Bodewes , Falk and Schnetzka teaches all the limitations of claim 6, Schnetzka further teaches the pre-charge power converter is an AC/DC power converter ( e.g., [0033] 202 to convert each phase of the input AC power to DC power.) including a plurality of controllable semiconductor switches ( 454, Fig. 4a).

5. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1) in further view of Yin ( US 20110106470). 
With regard to claim 9, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 5, but not the pre-charge circuit includes one or both of an AC contactor selectively operable to isolate the pre-charge circuit from the auxiliary transformer and a DC contactor selectively operable to isolate the pre-charge circuit from the DC link.
However, Yin teaches the pre-charge circuit ( e.g., 109, 108, Fig. 3) includes one or both of an AC contactor  ( e.g., 108, Fig. 3) selectively operable to isolate the pre-charge circuit( e.g., 109, 108, Fig. 3)  from the auxiliary transformer ( transformer connects to 130, Fig. 3, and also see transformer 156 in Fig. 2, Underwood teaches the pre-charge circuit connected to the auxiliary transformer) and a DC contactor selectively operable to isolate the pre-charge circuit from the DC link.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 5, to configure the pre-charge circuit to include one or both of an AC contactor selectively operable to isolate the pre-charge circuit from the auxiliary transformer, as taught by  Yin, in order to selectively pre-charge the DC link at desired time, avoid overcharge the DC link to waste the energy and improve the efficiency of the system.


6. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1)  in further view of Gibbs (US20090284999).
With regard to claim 11, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 5, but not the pre-charge circuit includes a DC fuse.
However, Gibbs teaches the pre-charge circuit includes a DC fuse ( e.g., 40, 42, Fig. 3, further see Fig. 2, the output of the pre-charge circuit connects to dc bus 26).
.

7. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1)  in further view of Larsen (US 20130270916). 
With regard to claim 14, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 1, but not the auxiliary transformer is a step-down transformer with a first voltage on the auxiliary primary winding  and a second voltage lower than the first voltage on the auxiliary secondary winding.
	However Larsen teaches the auxiliary transformer ( e.g., 114, Fig. 1) is a step-down transformer ( e.g., see [0017], 114 steps down the voltage from 108, Fig. 1) with a first voltage on the auxiliary primary winding ( e.g., 114 connections to 108 side, Fig. 1) a second voltage lower than the first voltage on the auxiliary secondary winding ( e.g., 114 connection to 130 side, Fig. 1, because the 114 is a step-down transformer, therefore primary winding voltage is higher than the voltage at the secondary winding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 1, to configure auxiliary transformer to be a step-down transformer with a medium voltage on the primary winding-side and a low voltage on the secondary winding-side, as taught by Larsen, in order to convert the input voltage of the auxiliary transformer to an suitable lower output voltage to satisfy the .

8. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) and Falk( US 20130241297 A1)   in further view of Turner(US 2017/0222429).
With regard to claim 17, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 15, Underwood further teaches a method of pre-charging and pre-magnetising the power system according to claim 15, the method comprising:
with the main switchgear open ( e.g., 570, Fig. 5(a)), supplying power from the power grid to the DC link to pre-charge the DC link ( pre-charge 515, Fig. 5(a), see Fig. 5(a) after 570, goes to 575, 510 and 515); operating the main power converter ( e.g., 70, Fig. 4) to supply reactive power to the main transformer( e.g., 74, Fig. 4) to derive a voltage ( see 98 can sense the voltage at the output of 74, while Bodewes teaches that the main secondary winding of transformer is connected to the output terminal) at the secondary winding of the main transformer ( output of 74, Fig. 4) ( see 545, power on line, [0077] 545 enables the main inverter to output power, [0174][0175] 70 generate reactive power, and send to 99, while this path through 74); and closing the main switchgear ( e.g., 875, Fig. 8) when the voltage at the secondary winding of the main transformer has substantially the same parameter(s) as the power grid voltage ( 810, 815, Fig. 8, in order to get into close main contactor 875, the output from transformer has to be synchronize with the power grid in frequency [0019], phase see 810, Fig. 8, and line voltage synchronize with the grid voltage, [0165])
Underwood does not explicitly teach supply reactive power to the main transformer to at least partially magnetise the main transformer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 15, to supply reactive power to the main transformer to at least partially magnetise the main transformer, as taught by Turner, in order to minimize inrush current without any additional power source , avoid gradual damage to components and avoid blowing fuses or tripping circuit breakers

9. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) , Falk( US 20130241297 A1)    and Turner(US 2017/0222429)  in further view of Deng (US6239997B1).
With regard to claim 18, the combination of Underwood, Bodewes , Falk and turner teaches all the limitations of claim 17, Underwood further teaches wherein operating the main power converter to supply reactive power to the main transformer to at least partially magnetise the main transformer further comprises: measuring, calculating or otherwise deriving parameter(s) of the power grid voltage to provide one or more parameter references ( e.g., derive parameter of grid voltage[0165]); measuring, calculating or otherwise deriving corresponding parameter(s) of the transformer voltage at the main secondary winding of the main transformer ( e.g.,74, Fig. 4) derive the power line unit voltage [0165], see 98 in the output of 74, which is secondary winding of 74, Fig. 4) ; and operating the main power converter ( e.g., 70, Fig. 4) to supply reactive power to the main transformer ( [0174][0175] 70 generate reactive power, and send to 99, which pass 74, Fig. 4) in a controlled manner to synchronize the 
Underwood does not explicitly teach the measured parameter(s) of the transformer voltage and the one or more parameter references are reduced below a predetermined level.
However, Deng teaches the measured parameter(s) of the transformer voltage ( e.g.,  Ua — p, Ub _ p, and Uc_ p, Fig. 1) and the one or more parameter references ( e.g.,  Ua _g, Ub _g, and Uc _ g, Fig. 1 are reduced below a predetermined level (An algorithm is used to determine the synchronization of the supplemental power supply output voltage and the grid output voltage. The algorithm determines when Ud — err and Uq — err reach a predetermined tolerance, thereby indicating when synchronization is realized 118 and 120, col 4, line 22-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 17, to configure the measured parameter(s) of the transformer voltage and the one or more parameter references to be reduced below a predetermined level, as taught by Deng, in order to synchronize the grid voltage and voltage from the converter, provide desired voltage to the grid, and satisfy the requirement of the system, and achieve desired performance.

10. Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Underwood( US 20020030365) , Bodewes ( US20140225369A1) , Falk( US 20130241297 A1)       in further view of Hudson (US20060186670A1).
With regard to claim 19, the combination of Underwood, Bodewes , Falk teaches all the limitations of claim 15, Underwood further teaches the method comprising:
with the main switchgear closed ( e.g., K1, Fig. 4) , operating the main power converter to supply reactive power ( e.g., , [0174][0175] 70 generate reactive power, and send to 99) to the main transformer ( e.g., 74, Fig. 1) to achieve a certain  power factor at the main switchgear ( 
Underwood did not explicitly teach to achieve substantially unity power factor at main  switchgear .
However, Hudson teaches achieve substantially unity power factor at main  switchgear ( e.g., the utility converter 25 supplied to the utility grid is maintained substantially at all times at unity power factor [0013], while Underwood teaches converter supplied to grid through switchgear K1in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 15, to achieve substantially unity power factor at main  switchgear, as taught by Hudson, in order to increase in efficiency of system and devices, reduce the voltage drop, reduce the size of conductor and cable and increase in available power.

Response to Argument

Applicant’s arguments about 103 rejection with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (US20160099572) teaches about extracting a medium DC voltage from a plurality of PV modules arranged in an array and supplying the medium DC voltage to inverters located outside the array near a point of interconnection with a utility grid.
Kim ( US 20140091630 A1) teaches about medium voltage collection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PINPING SUN/Primary Examiner, Art Unit 2836